 Case 1:20-cv-05268-NLH Document 17 Filed 06/23/20 Page 1 of 14 PageID: 266



                   UNITED STATES DISTRICT COURT
                      DISTRICT OF NEW JERSEY
______________________________
                               :
JARED HAYES,                   :
                               :
          Petitioner,          :    Civ. No. 20-5268 (NLH)
                               :
     v.                        :    OPINION
                               :
                               :
DAVID ORTIZ,                   :
                               :
          Respondent.          :
______________________________:

APPEARANCES:

Jared Hayes, 12889-050
Fort Dix
Federal Correctional Institution
Inmate Mail/Parcels
East: P.O. Box 2000
Fort Dix, NJ 08640

     Petitioner Pro se

Craig Carpenito, United States Attorney
Elizabeth Ann Pascal, Assistant United States Attorney
Office of the U.S. Attorney
401 Market Street
P.O. Box 2098
Camden, NJ 08101

     Counsel for Respondent

HILLMAN, District Judge

     Petitioner Jared Hayes brings this petition for writ of

habeas corpus pursuant to 28 U.S.C. § 2241 asking to be released

to a residential re-entry center (“RRC”) or home confinement due

to the coronavirus COVID-19 pandemic.        See ECF Nos. 1 & 7.      He
 Case 1:20-cv-05268-NLH Document 17 Filed 06/23/20 Page 2 of 14 PageID: 267



also moves for release on bail pending a decision.           ECF No. 9.

Respondent United States opposes the § 2241 petition, arguing

that Petitioner failed to exhaust his administrative remedies

and that the Bureau of Prisons (“BOP”) reasonably determined the

length of Petitioner’s RRC placement.        ECF No. 12.

     For the reasons that follow, the Court will dismiss the

petition as unexhausted.      Petitioner’s motion for bail is

denied.

I.   BACKGROUND

     Petitioner pled guilty to conspiracy, 18 U.S.C. § 371;

aiding & abetting bank fraud, 18 U.S.C. §§ 2, 1344; and aiding &

abetting use of counterfeit & unauthorized access devices, 18

U.S.C. §§ 2, 10219(A)(2), in the United States District Court

for the Eastern District of Pennsylvania.         ECF No. 12 at 3-4;

see also United States v. Hayes, No. 2:14-cr-00315 (E.D. Pa.

July 30, 2015).    On January 23, 2017, Petitioner was sentenced

to a 55-month term of imprisonment, which included a concurrent

55-month term for aiding & abetting aggravated identity theft,

18 U.S.C. §§ 2, 1028(A)(1).      ECF No. 12 at 4.      “Assuming

Petitioner receives all good conduct time available, his

projected release date is February 15, 2021.”          Id.

     On August 22, 2019, Petitioner’s unit manager issued a

report discussing Petitioner’s eligibility for RRC placement

under the Second Chance Act of 2007.        ECF No. 12-2 at 8.      The

                                     2
    Case 1:20-cv-05268-NLH Document 17 Filed 06/23/20 Page 3 of 14 PageID: 268



unit team “recommend[ed] a placement date between November 14,

2020 and December 14, 2020.”          Id. 1   The report noted that “Inmate

Hayes has not yet secured employment” and “[h]e has received an

incident report of ‘Greatest’ severity during his term of

incarceration.”        Id.   “Neither the Court that imposed the

sentence or the U.S. Sentencing Commission made any

recommendation in regards to RRC placement.”            Id.   “Inmate

Hayes’ Inmate Skills Development Plan was reviewed, and both the

Health Services and Psychology Departments recommended him for

RRC placement.       Inmate Hayes is considered Low-Risk for

recidivism.”       Id. (emphasis omitted).

        Petitioner filed a request for administrative remedy on

December 22, 2019 asking for a 12-month RRC placement instead of

the unit team’s recommended 90 to 120-day placement.              ECF No. 1-

1 at 4.      He stated that he was “requesting 12 months RRC time so

that I can properly re-establish my medical needs and treatment,

which is supported by the Resident Psychiatrist’s sworn

statement.”      Id.    According to Petitioner, his case manager

stated that if he “was successful at providing a recommendation

from the Psychology Department [his case manager] would not have

an issue with putting [him] in [RRC] for 12 months.”              Id.   “Dr.




1 As of April 30, 2020, Petitioner’s Public Information Inmate
Data sheet reflects a current home detention eligibility date of
September 2, 2020. ECF No. 12-1 at 6.

                                        3
 Case 1:20-cv-05268-NLH Document 17 Filed 06/23/20 Page 4 of 14 PageID: 269



Ragone concluded that the medication I was prescribed prior to

my incarceration would not be ideal for a prison environment but

so far the medication he prescribed for me has not worked, so he

increased the dosage.     He explained to me that medication alone

is not the solution to addressing my mental condition.”           Id. at

5.

     Warden David Ortiz denied the request on January 22, 2020:

     On August 21, 2019, you were evaluated for RRC placement
     by your Unit Team. It was determined that 90-120 days
     of RRC placement in the Eastern District of Pennsylvania
     would be sufficient to meet your pre-release needs. The
     recommendation of 90-120 days was based in part, on your
     individual, expressed needs, employment prospects,
     financial support, and completion of several self-
     improvement programs/educational classes.

      In regard to your mental health needs, you are listed as
      Care Level 1. The Unit Team has no documentation which
      would indicate you have specific mental health treatment
      needs. Rather, you furnished documentation supporting
      that you were seen for a Psychiatric evaluation at FTD
      and received unspecified Early Intervention Support
      Services for 30 days prior to incarceration.

Id. at 6-7.   Warden Ortiz informed Petitioner that he had 20

days to appeal the decision to the Northeast Regional Office.

Id. at 7.

     Petitioner submitted an appeal on February 3, 2020.            Id. at

8.   He argued that his “mental health concerns dealing with my

treatment and medical needs at FCI Fort Dix, are unable to

improve due to the mismanagement of my medical files . . . .

Many times mental health issues and concerns of prisoners are


                                     4
 Case 1:20-cv-05268-NLH Document 17 Filed 06/23/20 Page 5 of 14 PageID: 270



not taken as serious by non-medical professionals.”           Id.   He

argued that his history and characteristics, including his

mental health needs, were supposed to be taken into account when

determining RRC placement.      Id.   The BOP Northeast Regional

Office rejected Petitioner’s appeal as incomplete on February

23, 2020 and permitted him to resubmit the appeal within 10

days.   Id. at 10.

      On March 10, 2020, Petitioner wrote to the assistant

wardens asking that his RRC packet be prepared.          Id. at 70.      On

March 11, 2020, Assistant Warden Smith responded:

      As a one-time courtesy, I inquired with the Case
      Management Coordinator regarding the status of your RRC
      referral. I was advised you were initially recommended
      for a 90 to 120-day RRC placement; however, the
      recommendation was increased to 180 days based on input
      from the Psychology Department.     If approved in its
      entirety, your placement date would be August 20, 2020.
      For the next few months, your Unit Team is well within
      policy and the reasonable time frame to submit your RRC
      packet. With that, they will likely contact you to sign
      the necessary paperwork within the next several weeks.
      At that time, I encourage you to express appreciation to
      your Unit Team for submitting the referral in advance of
      the policy deadline.

      Based on the Discipline Hearing Officer's finding you
      were in possession of a cellular telephone in April 2019,
      consider yourself fortunate to receive any RRC placement
      at all.   Also, you are advised a similar DHO finding
      between now and your transfer to an RRC may result in
      you remaining at FCI Fort Dix for the remainder of your
      sentence with no RRC placement.

Id.




                                      5
 Case 1:20-cv-05268-NLH Document 17 Filed 06/23/20 Page 6 of 14 PageID: 271



     Petitioner filed an informal resolution form on March 16,

2020 again asking for a 12-month RRC placement.          Id. at 72.    He

acknowledged that he had been told “because I was only sentenced

to 55 months it would be highly unlikely that you would

recommend me for 12 months.      You further stated that you rarely

see inmates get approved for that duration of RRC with a

sentence like mine.”     Id.   However, he asserted that there had

been an informal agreement for release to an RRC in May 2020.

Id. at 73.    The response dated March 18, 2020 informed

Petitioner that his RRC paperwork had been initiated on March 2,

2020, but “on March 11, 2020, you were placed on [Inmate

Financial Responsibility Program] REFUSE.”         Id. at 72.

“‘Refusal by an inmate to participate in the financial

responsibility program or to comply with the provisions of his

financial plan ordinarily shall result in the following; The

inmate will not be place in a community-based program (RRC).’

Due to your current FRP status of ‘refuse’, you will not be

refereed for placement into a [RRC] at this time.”           Id. (citing

BOP Program Statement 5380.08).

     Petitioner filed this § 2241 petition on April 28, 2020.

ECF No. 1.    He argued the BOP abused its discretion in denying

his request for placement in an RRC for the last year of his

sentence.    Id. at 7.   He claimed his case manager and counselor

were conspiring against him and compounded their abuse of

                                     6
    Case 1:20-cv-05268-NLH Document 17 Filed 06/23/20 Page 7 of 14 PageID: 272



discretion by failing to consider the effect of the coronavirus

COVID-19 pandemic on his reentry.           Id. at 7-8.    He asks the

Court to provide him a judicial recommendation for RRC placement

or home detention for the remainder of his sentence.              Id. at 8.

        The Court originally administratively terminated the

petition because Petitioner had not paid the filing fee or

submitted an in forma pauperis application.            ECF No. 3.    The

Clerk reopened the petition upon receipt of the fee and ordered

the United States to answer the petition within 14 days.               ECF

No. 8.

        On May 22, 2020, Petitioner filed a motion for bail pending

the disposition of this matter.          ECF No. 9.    The United States

filed its answer on June 2, 2020.           ECF No. 12.    It argues the

petition should be dismissed because Petitioner failed to

exhaust his administrative remedies and is otherwise not

entitled to RRC placement beyond what has already been

recommended for him.        Petitioner filed his response on June 15,

2020.     ECF No. 16. 2




2 Petitioner captioned his submission as a motion to take
judicial notice. ECF No. 16. The Court has considered the
arguments made therein, but will dismiss the motion itself for
case management purposes.


                                        7
 Case 1:20-cv-05268-NLH Document 17 Filed 06/23/20 Page 8 of 14 PageID: 273



II.   DISCUSSION

      A.   Legal Standard

      Title 28, Section 2243 of the United States Code provides

in relevant part as follows:

      A court, justice or judge entertaining an application
      for a writ of habeas corpus shall forthwith award the
      writ or issue an order directing the respondent to
      show cause why the writ should not be granted, unless
      it appears from the application that the applicant or
      person detained is not entitled thereto.

      A pro se pleading is held to less stringent standards than

more formal pleadings drafted by lawyers.         Estelle v. Gamble,

429 U.S. 97, 106 (1976); Haines v. Kerner, 404 U.S. 519, 520

(1972).    A pro se habeas petition must be construed liberally.

See Hunterson v. DiSabato, 308 F.3d 236, 243 (3d Cir. 2002).

      B.   Analysis

      Respondent argues the petition should be dismissed for

failure to exhaust administrative remedies.         Petitioner asserts

that he is still waiting for a decision on the appeal submitted

to the Regional Office and that exhaustion is futile.

      “There is a judicially created exhaustion requirement for

habeas petitions brought under 28 U.S.C. § 2241.”          Furando v.

Ortiz, No. 20-3739, 2020 WL 1922357, at *3 (D.N.J. Apr. 21,

2020) (internal citations omitted).        Failure to exhaust these

remedies “generally bars review of a federal habeas corpus

petition absent a showing of cause and prejudice . . .”           Moscato



                                     8
 Case 1:20-cv-05268-NLH Document 17 Filed 06/23/20 Page 9 of 14 PageID: 274



v. Fed. Bureau of Prisons, 98 F.3d 757, 761 (3d Cir. 1996).            “We

require exhaustion for three reasons: (1) allowing the

appropriate agency to develop a factual record and apply its

expertise facilitates judicial review; (2) permitting agencies

to grant the relief requested conserves judicial resources; and

(3) providing agencies the opportunity to correct their own

errors fosters administrative autonomy.”         Id. at 761–62.

“[E]xhaustion is not required when the petitioner demonstrates

that it is futile.”     Gambino v. Morris, 134 F.3d 156, 171 (3d

Cir. 1998) (Roth, J., concurring).

       The BOP’s administrative remedy system has several tiers

allowing “an inmate to seek formal review of an issue relating

to any aspect of his/her own confinement.”         28 C.F.R. §

542.10(a).    “In order to exhaust administrative remedies, an

inmate must first present his complaint to the Warden of the

institution where he is confined.        He may then further appeal an

adverse decision to the Regional Director within 20 calendar

days of the date the Warden signed the response.”          Declaration

of Senior Attorney Christina Clark (“Clark Dec.”), ECF No. 12-1

¶ 3.    “An inmate who is not satisfied with the Regional

Director’s response may submit an appeal to the Central Office,

General Counsel, within 30 calendar days of the date the

Regional Director signed the response.        No administrative remedy

appeal is considered to have been finally exhausted until it has

                                     9
Case 1:20-cv-05268-NLH Document 17 Filed 06/23/20 Page 10 of 14 PageID: 275



been denied by the Bureau of Prisons’ Central Office.”           Id.; see

also 28 C.F.R. § 542.15(a).

     Respondents argue that Petitioner failed to exhaust his

administrative remedies because he failed to complete the second

and third steps of the exhaustion procedure.          Petitioner

submitted his BP-9 to Warden Ortiz on December 22, 2019.           ECF

No. 12-1 at 10.    Warden Ortiz affirmed the RRC recommendation of

90-120 days on January 22, 2020.         Id. at 13.   Petitioner’s BP-10

appeal to the Northeast Regional Office was rejected on February

23, 2020 because Petitioner did not submit a copy of his BP-9

with his appeal.    ECF No. 1-1 at 10.       The notice informed

Petitioner that he could “resubmit [his] appeal in proper form

within 10 days of this rejection notice.”         Id.

     Petitioner admits he did not exhaust his remedies: “For the

grounds that I did not appeal was due to the fact that I did not

have all the supporting exhibits to attach to my administrative

remedies during the time they were filed and because filing

administrative remedies for relief would not have been

successful because the process would have taken too long to

provide the relief I was requesting.”         ECF No. 1 at 8; see also

Id. at 21 (“I did not continue to exhaust my administrative

remedies because my BP-10 Exhibit (B3) already addressed these




                                    10
    Case 1:20-cv-05268-NLH Document 17 Filed 06/23/20 Page 11 of 14 PageID: 276



concerns.”). 3        “Moreover, the purpose of exhaustion would not be

served by requiring a second round of exhaustion.              I am

requesting to be excused from the exhaustion requirement because

I am less than one year from my release date.             Therefore, I

could not obtain the relief I am seeking, the remaining time

left on my sentence, if I first exhaust my administrative

remedies.”       Id. at 21.

         Petitioner also asserts that he “resubmitted his BP-10 in

March 2020, until the date of this Motion Petitioner have not

received a response back from the Administrative Remedy

Coordinator.”         ECF No. 16 at 1.    “It is now two-months from

Petitioner’s RRC reconsideration date, and he has attempted but

not completed the final step of the administrative remedy

process.”       Id.    The printout from the search conducted by Ms.

Clark on May 20, 2020 does not indicate a corrected BP-10 was

received by the Northeast Regional Office.             ECF No. 12-1 at 15;

see also Clark Dec. ¶ 5.         The Court need not resolve whether

Petitioner did in fact file a corrected BP-10 with the Northeast

Regional Office because there is no indication that he attempted

the final step of exhaustion, an appeal to the BOP’s General

Counsel’s Office.




3 Petitioner’s Exhibit B3 is the rejection notice from the
Northeast Regional Office. ECF No. 1-1 at 10.

                                         11
    Case 1:20-cv-05268-NLH Document 17 Filed 06/23/20 Page 12 of 14 PageID: 277



         Assuming that Petitioner did submit a corrected BP-10 in

March, the Regional Office had 30 days plus a one-time 30-day

extension to respond to the appeal.           28 C.F.R. § 542.18.      At the

very latest, the Regional Office had until June 1, 2020 to

respond. 4     “If the inmate does not receive a response within the

time allotted for reply, including extension, the inmate may

consider the absence of a response to be a denial at that

level.”      28 C.F.R. § 542.18.      Petitioner asserted in his June

10, 2020 response that he had not received a response from the

Regional Director.        ECF No. 16.     Assuming Petitioner’s assertion

that he resubmitted his BP-10 is true, he was entitled on June 1

to consider the non-response a denial of his appeal and to

escalate his grievance to the General Counsel’s Office within 30

days.

         The Court concludes it would not be appropriate to proceed

to the merits at this time.          In addition to the overall failure

to present his claims to the General Counsel’s office,

Petitioner did not raise his challenge to the IFRP refusal

status or his argument that the BOP should have considered the

effect of COVID-19 in its RRC decision in any of his

submissions.       The only claim raised in his BP-9, initially filed

in December 2019 before the start of the coronavirus pandemic,


4 This is based on a BP-10 filing date of March 31, 2020 plus
sixty days.

                                        12
    Case 1:20-cv-05268-NLH Document 17 Filed 06/23/20 Page 13 of 14 PageID: 278



was his claim that he was entitled under the statue to 12 months

in an RRC.       There is no BOP decision on the other claims for

this Court to review.

         The exhaustion of administrative remedies serves an

important purpose in that it gives agencies “the opportunity to

correct their own errors,” Moscato v. Fed. Bureau of Prisons, 98

F.3d 757, 761 (3d Cir. 1996), and to consider changing

circumstances, such as the impact of COVID-19 on the federal

prison population and the Attorney General’s guidance on

releasing inmates to home confinement. 5           Futility does not excuse

Petitioner’s failure to exhaust because even though he may not

have received the full twelve months he was seeking, he could

have been released to an RRC facility earlier than September had

he completed exhaustion before filing this petition.              By

choosing to skip the administrative process, Petitioner has

delayed any relief that was available to him.




5 Petitioner has not raised any argument that the BOP abused its
discretion under the he Coronavirus Aid, Relief, and Economic
Security (CARES) Act, Pub. L. No. 116-136, § 12003(b)(2) (2020).
The Court declines to construe the petition as raising CARES Act
claims because Petitioner did not exhaust this claim, and “the
factors the BOP considers for home confinement eligibility under
the CARES Act are subject to deviation and may be revised if
circumstances change. Therefore, exhaustion of administrative
remedies serves an important purpose.” Roscoe Benton III, v.
David Ortiz, No. 20-4056, 2020 WL 3287971, at *3 (D.N.J. June
18, 2020). Petitioner is free to file a § 2241 petition raising
this argument after he has at least attempted to exhaust this
claim within the BOP.

                                        13
Case 1:20-cv-05268-NLH Document 17 Filed 06/23/20 Page 14 of 14 PageID: 279



       The Court will deny the motion for bail pending a

decision.   “[B]ail pending disposition of habeas corpus review

is available ‘only when the petitioner has raised substantial

constitutional claims upon which he has a high probability of

success . . . or exceptional circumstances exist which make a

grant of bail necessary to make the habeas remedy effective.’”

United States v. Weicksel, 517 F. App’x 67, 68 (3d Cir. 2013)

(per curiam) (quoting Landano v. Rafferty, 970 F.2d 1230, 1239

(3d Cir. 1992) (omission in original)).        Bail is not warranted

under this standard because the Court is dismissing the habeas

petition.

III. Conclusion

     The Court dismisses the habeas corpus petition for failure

to exhaust.   The motion for bail is denied.

     An appropriate Order will be entered.



Dated: June 22, 2020                       s/ Noel L. Hillman
At Camden, New Jersey                    NOEL L. HILLMAN, U.S.D.J.




                                    14
